DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/21 has been entered.
 
Response to Arguments
Applicant's arguments filed 4/9/21 have been fully considered but they are not persuasive. Applicant argues,
a) Specifically, the Ohno, Katayama and Ono references fail to disclose, teach or suggest the features of “determining a state of the projection apparatus: and determining a circuit configuration corresponding to the state of the projection apparatus, determined in the determination step, as a circuit configuration of the FPGA” as recited in applicant’s independent claims 1,10 and 19. 

 
c) Katayama also fails to teach or suggest the above features. Katayama discloses a monitoring server 100 including an FPGA configuring unit 123. See paragraph [0059], Moreover, Katayama teaches that when the installed positions of monitoring cameras 31 to 34 have changed or when the analysis algorithm has been improved, the FPGA configuring unit 123 changes the circuit configuration of the FPGA 104 in accordance with the instruction from the user. See paragraph [0062], Thus, Katayama teaches changing the circuit configuration of the FPGA 104 in accordance with the instruction from the user. Katayama does not teach or suggest the circuit configuration of the FPGA 104 is determined or changed based on a state of the projection apparatus. Specifically, Katayama does not disclose, teach or suggest the features of determining a state of the projection apparatus; and determining a circuit configuration corresponding to the state of the projection apparatus determined in the determination step, as a circuit configuration of the FPGA as recited in applicant’s amended independent claims 1,10 and 19.

c) Thus, Ono teaches the controller 210 being mounted as a processor such as a FPGA. However, Ono is silent regarding a circuit to be configured in the FPGA being determined in accordance with a stated of a projection apparatus. Specifically, Ono does not teach or suggest at least one processor which functions as a configuration unit configured to determine a circuit configuration of the FPGA to a circuit configuration corresponding to a state of the projection
apparatus as recited by amended claim 1.

Examiner’s response
a) Firstly, it is noted that applicants cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combination of references. In re Keller, 208 USPQ 871 (CCPA 1981).  Secondly, as shown in the rejection below, Ohno teaches the pixel-shift image processing unit 32, Fig.5, can be configured as FPGA, paragraphs 0084; 0082-83, 0145, 0147, 0174, 0189. The controller 10 performs overall control of the image projection (para. 0059) and allows the selection of an Katayama clearly and unambiguously discloses “The FPGA configuring unit 123 changes the circuit configuration of the FPGA 104 in accordance with an instruction from the user.  The analysis algorithm that analyzes the video data is sometimes updated, such as when the installed positions of the monitoring cameras 31 to 34 have changed or when the analysis algorithm has been improved.  When updating, circuit information corresponding to the new analysis algorithm is stored in the circuit information storage unit 121 and an updating request is inputted from the user. In response, the FPGA configuring unit 123 transfers the new circuit information to the FPGA 104 and inputs an updating request to the FPGA 104 to dynamically reconfigure the FPGA 104.” See, paragraph [0062]. Therefore, the argument that Ohno, Katayama and Ono references fail to disclose, teach or suggest the features of “determining a state of the projection apparatus: and determining a circuit configuration corresponding to the state of the projection apparatus, determined in the determination step, as a circuit configuration of the FPGA, is unpersuasive.

b) The examiner disagrees. Again, applicants cannot show non-obviousness by attacking references individually where, as here, the rejections are based on combination of references. In re Keller, 208 USPQ 871 (CCPA 1981). As shown in the rejection, Ohno controller 10, which performs overall control of the image projection (para. 0059). The Katayama discloses “The FPGA configuring unit 123 changes the circuit configuration of the FPGA 104 in accordance with an instruction from the user.  The analysis algorithm that analyzes the video data is sometimes updated, such as when the installed positions of the monitoring cameras 31 to 34 have changed or when the analysis algorithm has been improved.  When updating, circuit information corresponding to the new analysis algorithm is stored in the circuit information storage unit 121 and an updating request is inputted from the user. In response, the FPGA configuring unit 123 transfers the new circuit information to the FPGA 104 and inputs an updating request to the FPGA 104 to dynamically reconfigure the FPGA 104.” See, paragraph [0062].

c) As shown in the rejection, the examiner indicated that Ono didn’t disclose the claimed limitation.  And, therefore, Katayama was utilized as a teaching reference that teaches the missing limitation. (The applicant however keeps on attacking reference individually as if there is no combination used.) Specifically, Katayama discloses “The FPGA configuring unit 123 changes the circuit configuration of the FPGA 104 in accordance with an instruction from the user.  The analysis algorithm that analyzes the video data is sometimes updated, such as when the installed positions of the monitoring cameras 31 to 34 have changed or when the analysis algorithm has been improved.  dynamically reconfigure the FPGA 104.” See, paragraph [0062]. 
Therefore, the argument that the Ohno, Katayama and Ono references fail to disclose, teach or suggest the features of “determining a state of the projection apparatus: and determining a circuit configuration corresponding to the state of the projection apparatus, determined in the determination step, as a circuit configuration of the FPGA,” is unpersuasive, because Katayama does teach dynamic configuration of the FPGA as the examiner has shown above. 


Claims 1-3, 5-8, 10-17 and 19 are again rejected under 35 U.S.C. 103 as being unpatentable over Ohno, US 2018/0146179 A1 in view of Katayama, US 20200167888 A1.
Regarding claim 1, the claimed projection apparatus (image projection apparatus, Fig.5) comprising: 
a field programmable gate array (FPGA) configured to control projection (pixel-shift image processing unit 32, Fig.5, can be configured as FPGA, para. 0084; see also paras. 0082-83, 0145, 0147, 0174, 0189); 

at least one “processor which functions as:
b) a determination unit configured to determine a state of the projection apparatus (controller 10, which performs overall control of the image projection (para. 0059). The controller also allows the selection of an installation state of the image apparatus by the remote controller (para. 0068). 
 
While Ohno discloses system controller 10, Fig.5, controls the FPGA (Field-Programmable Gate Array; paras.0084, 87), Ohno does not specifically teach that
at least one “processor which functions as:
c) a configuration unit configured to determine a circuit configuration corresponding to the state of the projection apparatus determined by the determination unit, as a circuit configuration of the FPGA.”
	In the same field of art, Katayama discloses monitoring apparatus and method.  Specifically, Katayama teaches, on para. [0062], that “The FPGA configuring unit 123 changes the circuit configuration of the FPGA 104 in accordance with an instruction from the user.  The analysis algorithm that analyzes the video data is sometimes dynamically reconfigure the FPGA 104.”
	It’d would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Ohno, such being typical considerations of the skilled artisan, by providing the method of dynamic reconfiguration of the FPGA as taught by the Katayama, the artisan would be motivated to do so in order for the processor to be able to dynamically alter the configuration of the FPGA to a desired circuit configuration as needed by the user.  Doing so would improve the utilization efficiency of the reference of Ohno.

As to claim 2, see the rejection of claim 1.
As to claim 3, see the rejection of claim 2.  
 
Regarding claim 5, the projection apparatus according to claim 1, further comprising:
remote control signal receiver 22, Fig.5, which receives user input from the remote controller 21).

As to claim 6, the projection apparatus according to claim 1, further comprising: a detector configured to detect the state of the projection apparatus; wherein the determination unit determines the state of the projection apparatus in accordance with a detection result by the detector (inclination detection unit 31, Fig.5, indicating the state of the projector; see also para.60-61, 74, 159, 163, 0169, 0192, 0196, 199, 204).

As to claim 7, the projection apparatus according to claim 6, wherein the detector detects an orientation of the projection apparatus (inclination detection unit 31, Fig.5; para.60, 61, 74, 159, 163, 0169, 0192, 0196, 199, 204);.

Regarding claim 8, Ohno does not specifically disclose wherein in a case where use of the projection apparatus is resumed, the configuration unit determines configuration of the FPGA if the state of the projection apparatus at a previous end of the projection apparatus is different from a current state of the projection apparatus. However, it 

Claim 10 is a method claim of claim 1 and, therefore, claim 10 is rejected for the same reasons as shown in claim 1. 

Regarding claim 11, see the rejection of claim 2. 

In regards to claim 12, see the rejection of claim 1.

As to claim 13, see the rejection of claim 11. 

As to claim 14, see the rejection of claim 5. 

As to claim 15, see the rejection of claim 6. 

16, see the rejection of claim 7. 

As to claim 17, see the rejection of claim 8. 

Regarding claim 19, see the rejection of claims 1 and 10. 


Claims 1-2, 10, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ono, US 2016/0191877 A1 in view of Katayama, US 20200167888 A1.

Regarding claim 1 (as amended), comprising: 
[a] a field programmable gate array (FPGA) configured to control projection (the controller/processor 210, Fig.3, can also be mounted as a processor such as a programmable logic device such as an ASIC (Application Specific integrated circuit) or a FPGA (field-programmable gate array) or a micro controller (see para. 0110). In the projector device 100, the controller 210 controls and configures projection optical system 500, video image generator 400, and light source unit 300, Fig.3 (paragraphs 0038-39)). 
[b] a determination unit configured to determine a state of the projection apparatus (installation state of the image projection apparatus, para.0068, 0168).

While Ono discloses the controller/processor 210, Fig.3 as the processor, Ono does not specifically disclose [c] a configuration unit configured to determine a circuit configuration corresponding to the state of the projection apparatus determined by the determination unit, as a circuit configuration of the FPGA.” Katayama discloses a monitoring apparatus and method.  Specifically, Katayama teaches “The FPGA configuring unit 123 changes the circuit configuration of the FPGA 104 in accordance with an instruction from the user.  The analysis algorithm that analyzes the video data is sometimes updated, such as when the installed positions of the monitoring cameras 31 to 34 have changed or when the analysis algorithm has been improved.  When updating, circuit information corresponding to the new analysis algorithm is stored in the circuit information storage unit 121 and an updating request is inputted from the user. In response, the FPGA configuring unit 123 transfers the new circuit information to the FPGA 104 and inputs an updating request to the FPGA 104 to dynamically reconfigure the FPGA 104” paragraph [0062].  It’d would have been therefore obvious to those with ordinary skill in the art before the effective filing date of the claimed invention to modify the reference of Ono, such being typical considerations of the skilled artisan, as taught by the Katayama, the artisan would be motivated to do so in order for the processor 210 to be able to dynamically alter the configuration of the FPGA to a desired circuit configuration as needed by the user.  Doing so would improve the utilization efficiency of the reference of Ono.

As to claim 2, the projection apparatus according to claim 1, wherein the configuration unit configures the FPGA to a first circuit for executing a process relating to installation, in a case where the projection apparatus is in a first state; and configures the FPGA to a second circuit for executing a process relating to projection, in a case where the projection apparatus is in a second state (installation state of the image projection apparatus, para.0068, 0168).
 
Claim 10 is a method claim of claim 1 and, therefore, claim 10 is rejected for the same reasons as shown in claim 1. 
Regarding claim 11, see the rejection of claim 2. 
Regarding claim 19, see the rejection of claims 1 and 10. 

Allowable Subject Matter
Claims 9 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




PMN
May 17, 2021 
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422